 



Exhibit 10.0
CREDIT AGREEMENT
          This CREDIT AGREEMENT dated as of July 31, 2006 (this “Agreement”), is
entered into by and among Reliance Steel & Aluminum Co., a California
corporation (“RSA”), RSAC Management Corp., a California corporation (“RSAC
Management” and together with RSA, jointly and severally, “Borrowers” and
individually, a “Borrower”), and Bank of America, N.A. (the “Lender”).
          A. The Borrowers, Bank of America, N.A., as Administrative Agent, and
certain lenders are party to a Credit Agreement dated as of June 13, 2005, as
amended by a First Amendment dated as of February 16, 2006 (such Credit
Agreement as so amended and to the extent further amended modified or waived
with the consent of the Lender, the “Syndicated Agreement”) pursuant to which
such lenders have agreed to extend credit to the Borrowers
          B. At the request of the Borrowers, Bank of America, N.A., as the
Lender under this Agreement, has agreed to provide another credit facility to
the Borrowers on the terms and subject to the conditions contained in this
Agreement.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Section 1
INCORPORATION BY REFERENCE
          1.1 Incorporation by Reference. Except as otherwise expressly provided
in this Agreement, all of the definitions, provisions, representations,
warranties, covenants, defaults, miscellaneous terms and other terms and
conditions contained in the Syndicated Agreement are incorporated herein by
reference as though set forth at length, where:
               (a) Those terms that are superfluous to a bi-lateral agreement
between the Lender and the Borrowers whereby Loans are made by the Lender to the
Borrowers are disregarded;
               (b) “Administrative Agent” is construed as the Lender hereunder;
               (c) To the extent that the context shall require, terms their
correlative meanings, with such modifications thereto as shall be necessary or
appropriate, to give effect thereto in the context of this Agreement;
               (d) Each reference to “hereof,” “hereunder”, “herein”, “hereby”
and other similar reference and each reference to “this Agreement” and each
other similar referenced contained in the Syndicated Agreement shall, in the
context of this Agreement, refer to this Agreement;

1



--------------------------------------------------------------------------------



 



               (e) This Agreement shall not modify or have any effect on the
Syndicated Agreement.
Section 2
AMENDMENTS TO INCORPORATED TERMS
          2.1 Definitions. The definitions of the following terms that have been
incorporated herein by reference are amended to read as follows:
     “‘Availability Period’ means the period commencing on the Closing Date and
ending on the day before the Maturity Date.
     “‘Closing Date’ means the time and Business Day on which the conditions set
forth in Section 3.1 of this Agreement are satisfied or waived. The Lender shall
notify Borrowers of the date that is the Closing Date.
     “‘Commitment’ means $100,000,000.
     “‘Loan Documents’ means this Agreement, each note issued hereunder, the
Master Subsidiary Guaranty, and each document, instrument and agreement executed
or delivered in connection herewith and therewith.
     “‘Master Subsidiary Guaranty’ means a guaranty of the Obligations, executed
by the Guarantor s substantially in the form of Exhibit A.
     “‘Maturity Date’ means July 30, 2007.
     “‘Obligations’ means all present and future obligations of every kind or
nature of Borrowers or any Borrower Party at any time and from time to time owed
to the Lender, any Person entitled to indemnification, or any one or more of
them, under any one or more of the Loan Documents, whether due or to become due,
matured or to become mature, liquidated or unliquidated, or contingent or
actual, including obligations of performance as well as obligations of payment,
and including interest that accrues after the commencement of any proceeding
under any Debtor Relief Law by or against Borrowers or any Subsidiary or
Affiliate of Borrowers.”
          2.2 Commitment, Interest, Fees and Payment Procedures. Section 2 of
the Credit Agreement which has been incorporated herein by reference is amended
to read as follows:
     “2.1 Committed Loans.
     (a) Subject to the terms and conditions set forth in this Agreement, the
Lender agrees, to make, Convert and Continue Committed Loans during the
Availability Period as Borrowers may request; provided, however, that after
giving effect to any Borrowing, the aggregate Outstanding Amount under this
Agreement shall not exceed the Commitment. Subject to the foregoing and other
terms and conditions hereof, Borrowers may borrow, Convert, Continue, prepay and
reborrow Loans as set forth herein without premium or penalty.

2



--------------------------------------------------------------------------------



 



     (b) Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
Upon the request of the Lender, its Loans may be evidenced by one or more notes,
instead of or in addition to loan accounts. (The Lender may endorse on the
schedules annexed to its note(s) the date, amount and maturity of Loans and
payments with respect thereto. Such loan accounts, records or note(s) shall be
conclusive absent manifest error of the amount of such Loans and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrowers to pay any amount owing
with respect to the Loans.
     (c) The Lender’s obligations under this Agreement and the Commitment
hereunder shall not affect the Lender’s Commitment under the Syndicated
Agreement.”
     “2.2 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Borrowers may irrevocably request a Borrowing, Conversion or
Continuation of Committed Loans in a Minimum Amount therefor by delivering a
duly completed Request for Extension of Credit therefor by Requisite Notice to
the Lender not later than the Requisite Time therefor. All Borrowings,
Conversions or Continuations shall constitute Base Rate Loans unless properly
and timely otherwise designated as set forth in the preceding sentence.
     (b) Unless the Lender otherwise agrees, Loans with no more than ten
different Interest Periods shall be outstanding at any one time.
     (c) No Loans other than Base Rate Loans may be requested or continued
during the existence of an Event of Default. During the existence of an Event of
Default, the Lender may determine that any or all of the then outstanding
Committed Loans under this Agreement other than Base Rate Loans shall be
Converted to Base Rate Loans. Such Conversion shall be effective upon notice to
Borrowers from the Lender and shall continue so long as such Event of Default
continues to exist.
     (d) If a Loan is to be made on the same date that another Loan is due and
payable, Borrowers or the Lender, as the case may be, shall make available to
the other the net amount of funds giving effect to both such Loans and the
effect for purposes of this Agreement shall be the same as if separate transfers
of funds had been made with respect to each such Loan.”
     “2.3 Prepayments.
     (a) Upon Requisite Notice to the Lender not later than the Requisite Time
therefor, Borrowers may at any time and from time to time voluntarily prepay
Committed Loans in the Minimum Amount therefor.

3



--------------------------------------------------------------------------------



 



     (b) If for any reason the Outstanding Amount exceeds the Commitments as in
effect or as reduced or because of any limitation set forth in this Agreement or
otherwise, Borrowers shall immediately prepay Loans in an aggregate amount equal
to such excess.
     (c) Any prepayment of a Loan other than a Base Rate Loan shall be
accompanied by all accrued interest thereon, together with the costs set forth
in Section 3.6 of the Syndicated Agreement.”
     “2.4 Voluntary Reduction or Termination of Commitments. Upon Requisite
Notice to the Lender not later than the Requisite Time therefor, Borrowers shall
have the right, at any time and from time to time, without penalty or charge, to
permanently and irrevocably reduce the Commitment in a Minimum Amount therefor,
or terminate the then unused portion of the Commitment, provided, that Borrowers
shall not terminate or reduce the Commitments if, after giving effect thereto
and any concurrent prepayment hereunder, the Outstanding Amount would exceed the
Aggregate Commitment; provided further, that any such reduction or termination
shall be accompanied by payment of all accrued and unpaid commitment fees with
respect to the portion of the Commitment being reduced or terminated.”
     “2.5 Principal and Interest.
     (a) If not sooner paid, Borrowers shall pay, and jointly and severally
agree to pay, the outstanding principal amount of each Committed Loan on the
Maturity Date.
     (b) Subject to subsection (c), Borrowers jointly and severally agree to pay
interest on the unpaid principal amount of the Loans (before and after default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law) from the date
borrowed until paid in full (whether by acceleration or otherwise) on each
Interest Payment Date for each type of Loan at a rate per annum equal to the
applicable interest rate determined in accordance with the definition thereof,
plus, if applicable, Applicable Margin.
     (c) If any amount payable by Borrowers under any Loan Document is not paid
when due (without regard to any applicable grace periods), it shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Upon the
request of the Lender, while any Event of Default exists, Borrowers shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts including, without limitation, interest on past due interest
shall be compounded monthly, on the last day of each calendar month, to the
fullest extent permitted by applicable Laws and payable upon demand.”
     “2.6 Fees. Borrowers jointly and severally agree to pay to the Lender a
commitment fee equal to the Applicable Margin times the actual daily amount by
which the Commitment exceeds the Outstanding Amount. The commitment fee shall
accrue at

4



--------------------------------------------------------------------------------



 



all times from the Closing Date until the Maturity Date and shall be payable
quarterly in arrears on the last Business Day of each Quarterly Payment Date.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more conditions in Section 4 of the Syndicated Agreement are not met.”
     “2.7 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed; computation of interest on all
other types of Loans and all fees under this Agreement shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the Lender than a method based on a year of 365 or
366 days. Interest shall accrue on each Loan for the day on which the Loan is
made; interest shall not accrue on a Loan, or any portion thereof, for the day
on which the Loan or such portion is paid. Any Loan that is repaid on the same
day on which it is made shall bear interest for one day. Notwithstanding
anything in this Agreement to the contrary, interest in excess of the maximum
amount permitted by applicable Laws shall not accrue or be payable hereunder,
and any amount paid as interest hereunder which would otherwise be in excess of
such maximum permitted amount shall instead be treated as a payment of
principal.”
     “2.8 Manner and Treatment of Payments among Borrowers.
     (a) All payments to be made by Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrowers shall be made to
the Lender at its Lending Office not later than the Requisite Time for such type
of payment in Dollars in immediately available funds. All payments received
after such Requisite Time shall be deemed received on the next succeeding
Business Day. All payments shall be made in immediately available funds in
lawful money of the United States of America.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by Borrowers or any other Borrower Party shall come due on a day other than
a Business Day, payment shall instead be considered due on the next succeeding
Business Day and the extension of time shall be reflected in computing interest
and fees.”
     “2.9 Funding Sources. Nothing in this Agreement shall be deemed to obligate
the Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by the Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.”
     “2.10 Automatic Deduction. On each date when the payment of any principal,
interest or fees are due hereunder, Borrowers agree to maintain on deposit in an
ordinary checking account maintained by Borrowers with the Lender (as such
account shall be

5



--------------------------------------------------------------------------------



 



designated by Borrowers in a written notice to the Lender from time to time, the
‘Borrowers Account’) an amount sufficient to pay such principal, interest or
fees in full. Borrowers hereby authorize the Lender (i) to deduct automatically
all interest or fees when due hereunder from the Borrowers Account, and (ii) if
and to the extent any payment under this Agreement or any other Loan Document is
not made when due, to deduct automatically any such amount from any or all of
the accounts of Borrowers maintained with the Lender. The Lender agrees to
provide timely notice to Borrowers of any automatic deduction made pursuant to
this Section 2.12 of the Syndicated Agreement.”
          2.3 Events of Default. Immediately after Section 8.1(k) of the
Syndicated Agreement, which has been incorporated herein by reference, a new
Event of Default is added to this Agreement to read as follows:
“(l) An Event of Default shall occur under, and as defined in, the Syndicated
Agreement.”
Section 3
CONDITIONS
          3.1 Additional Conditions to Making Loans Under This Agreement. In
addition to the conditions incorporated into this Agreement by reference, the
obligation of the Lender to make the initial Loan to be made by it under this
Agreement is subject to the following conditions precedent, each of which shall
be satisfied prior to the making of the initial Loan:
               (a) The Lender shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by a
Responsible Officer of each Borrower (except in the case of the Master
Subsidiary Guaranty under subsection (ii)), each dated as of the Closing Date
or, in the case of the documents required under subsection (iv) below, as of a
recent date, and each in form and substance satisfactory to the Lender and its
legal counsel, unless otherwise agreed by the Lender:
          (i) at least one executed counterpart of this Agreement, together with
arrangements satisfactory to the Lender;
          (ii) the Master Subsidiary Guaranty executed by each Guarantor;
          (iii) an Opinion of Counsel; and
          (iv) a copy, certified to be true, of the resolutions or other
authorizing documents of the Borrowers and each Guarantor in form and substance
satisfactory to the Lender and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents pursuant hereto
together with good standing certificates from the state where each such Person
is organized.

6



--------------------------------------------------------------------------------



 



               (b) Any fees required to be paid on or before the Closing Date
shall have been paid.
               (c) Attorney Costs of the Lender to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Lender’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not hereafter preclude final settling of accounts between Borrowers and
Lender) shall have been paid.
               (d) The representations and warranties of Borrowers contained in
Section 5 of the Syndicated Agreement, as in effect as of the date hereof and as
incorporated herein by reference, shall be true and correct.
               (e) Borrowers and any other Borrower Parties shall be in
compliance with all the terms and provisions of the Loan Documents, and no
Default or Event of Default shall have occurred and be continuing under this
Agreement or the Syndicated Agreement.
Section 4
MISCELLANEOUS
          4.1 Governing Law; Jurisdiction; Etc.
               (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
               (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER
BORROWER PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE CENTRAL DISTRICT, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EITHER BORROWER OR ANY OTHER
BORROWER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

7



--------------------------------------------------------------------------------



 



               (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER BORROWER PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
               (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2 OF THE
SYNDICATED AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          4.2 Waiver of Jury Trial.
               (a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
               (b) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE CONTRARY, IF THE FOREGOING IRREVOCABLE WAIVER OF ALL
RIGHT TO TRIAL BY JURY IS RULED INVALID BY A COURT OF LAW, THEN ANY
CONTROVERSIES OR CLAIMS BETWEEN THE PARTIES, WHETHER ARISING IN CONTRACT, TORT
OR BY STATUTE, INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE
OUT OF OR RELATE TO: (1) THIS AGREEMENT (INCLUDING ANY RENEWALS, EXTENSIONS OR
MODIFICATIONS); OR (2) ANY DOCUMENT RELATED TO THIS

8



--------------------------------------------------------------------------------



 



AGREEMENT (COLLECTIVELY A “CLAIM”) SHALL AT THE REQUEST OF ANY PARTY BE
DETERMINED BY BINDING ARBITRATION. FOR THE PURPOSES OF THIS ARBITRATION
PROVISION ONLY, THE TERM “PARTIES” SHALL INCLUDE ANY PARENT CORPORATION,
SUBSIDIARY OR AFFILIATE OF THE LENDER INVOLVED IN THE SERVICING, MANAGEMENT OR
ADMINISTRATION OF ANY OBLIGATION DESCRIBED OR EVIDENCED BY THIS AGREEMENT.
               (c) AT THE REQUEST OF ANY PARTY TO THIS AGREEMENT, ANY CLAIM
SHALL BE RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL
ARBITRATION ACT (TITLE 9, U.S. CODE) (THE “ACT”). THE ACT WILL APPLY EVEN THOUGH
THIS AGREEMENT PROVIDES THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE. THE
ARBITRATION WILL TAKE PLACE ON AN INDIVIDUAL BASIS WITHOUT RESORT TO ANY FORM OF
CLASS ACTION.
               (d) ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH
THE ACT, THE THEN-CURRENT RULES AND PROCEDURES FOR THE ARBITRATION OF FINANCIAL
SERVICES DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR
THEREOF (“AAA”), AND THE TERMS OF THIS SECTION. IN THE EVENT OF ANY
INCONSISTENCY, THE TERMS OF THIS SECTION SHALL CONTROL. IF AAA IS UNWILLING OR
UNABLE TO (1) SERVE AS THE PROVIDER OF ARBITRATION OR (2) ENFORCE ANY PROVISION
OF THIS ARBITRATION CLAUSE, ANY PARTY TO THIS AGREEMENT MAY SUBSTITUTE ANOTHER
ARBITRATION ORGANIZATION WITH SIMILAR PROCEDURES TO SERVE AS THE PROVIDER OF
ARBITRATION.
               (e) THE ARBITRATION SHALL BE ADMINISTERED BY AAA AND CONDUCTED,
UNLESS OTHERWISE REQUIRED BY LAW, IN ANY U.S. STATE WHERE REAL OR TANGIBLE
PERSONAL PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED OR IF THERE IS NO SUCH
COLLATERAL, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS
AGREEMENT. ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS
EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY PARTY, THE
CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS. ALL ARBITRATION HEARINGS SHALL
COMMENCE WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN
NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF THE ARBITRATOR(S) SHALL BE
ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE HEARING. HOWEVER, THE
ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND THE COMMENCEMENT OF THE
HEARING FOR UP TO AN ADDITIONAL SIXTY (60) DAYS. THE ARBITRATOR(S) SHALL PROVIDE
A CONCISE WRITTEN STATEMENT OF REASONS FOR THE AWARD. THE ARBITRATION AWARD MAY
BE SUBMITTED TO ANY COURT HAVING JURISDICTION TO BE CONFIRMED, JUDGMENT ENTERED
AND ENFORCED.

9



--------------------------------------------------------------------------------



 



               (f) THE ARBITRATOR(S) WILL GIVE EFFECT TO STATUTES OF LIMITATION
IN DETERMINING ANY CLAIM AND MAY DISMISS THE ARBITRATION ON THE BASIS THAT THE
CLAIM IS BARRED. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS,
THE SERVICE ON AAA UNDER APPLICABLE AAA RULES OF A NOTICE OF CLAIM IS THE
EQUIVALENT OF THE FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS ARBITRATION
PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY THE
ARBITRATOR(S). THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT.
               (g) THIS SECTION DOES NOT LIMIT THE RIGHT OF ANY PARTY TO:
(1) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF;
(2) INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL (IF ANY); (3) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS,
OR (4) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT
LIMITED TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER,
OR ADDITIONAL OR SUPPLEMENTARY REMEDIES.
               (h) THE PROCEDURE DESCRIBED ABOVE WILL NOT APPLY IF THE CLAIM, AT
THE TIME OF THE PROPOSED SUBMISSION TO ARBITRATION, ARISES FROM OR RELATES TO AN
OBLIGATION TO THE LENDER SECURED BY REAL PROPERTY. IN THIS CASE, ALL OF THE
PARTIES TO THIS AGREEMENT MUST CONSENT TO SUBMISSION OF THE CLAIM TO
ARBITRATION. IF ALL SUCH PARTIES DO NOT CONSENT TO ARBITRATION, THE CLAIM WILL
BE RESOLVED AS FOLLOWS: THE PARTIES WILL DESIGNATE A REFEREE (OR A PANEL OF
REFEREES) SELECTED UNDER THE AUSPICES OF AAA IN THE SAME MANNER AS ARBITRATORS
ARE SELECTED IN AAA ADMINISTERED PROCEEDINGS. THE DESIGNATED REFEREE(S) WILL BE
APPOINTED BY A COURT AS PROVIDED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
638 AND THE FOLLOWING RELATED SECTIONS. THE REFEREE (OR PRESIDING REFEREE OF THE
PANEL) WILL BE AN ACTIVE ATTORNEY OR A RETIRED JUDGE. THE AWARD THAT RESULTS
FROM THE DECISION OF THE REFEREE(S) WILL BE ENTERED AS A JUDGMENT IN THE COURT
THAT APPOINTED THE REFEREE, IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 644 AND 645.
               (i) THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO
REQUIRE SUBMITTAL OF THE CLAIM TO ARBITRATION.

10



--------------------------------------------------------------------------------



 



          4.3 USA PATRIOT Act Notice. The Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies either Borrower, which
information includes the name and address of such Borrower and other information
that will allow the Lender to identify such Borrower in accordance with the Act.
          4.4 Surety Waivers. In the event that either Borrower is deemed to be
a guarantor or a surety with respect to the Obligations under this Agreement,
then such Borrower shall be deemed to have agreed to the provisions of
Sections 7 and 8 of the Master Subsidiary Guaranty.
[Remainder of page left intentionally blank]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be duly executed as of the date first above written.

                  RELIANCE STEEL & ALUMINUM CO.,
a California corporation    
 
           
 
  By:   /s/ David H. Hannah
 
   
 
  Name:   David H. Hannah    
 
  Title:   Chief Executive Officer    
 
           
 
  By:   /s/ Karla Lewis
 
   
 
  Name:   Karla Lewis    
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
                RSAC MANAGEMENT CORP.,
a California corporation    
 
           
 
  By:   /s/ David H. Hannah
 
   
 
  Name:   David H. Hannah    
 
  Title:   Chief Executive Officer    
 
           
 
  By:   /s/ Karla Lewis
 
   
 
  Name:   Karla Lewis    
 
  Title:   Executive Vice President and
Chief Financial Officer    

-1-



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Lender    
 
           
 
  By:   /s/ Craig McGuire
 
   
 
  Name:   Craig McGuire    
 
  Title:   Senior Vice President    

-2-



--------------------------------------------------------------------------------



 



CERTIFICATE
The undersigned, who is the Executive Vice President and Chief Financial Officer
or other authorized officer of each Borrower and Guarantor and is authorized to
deliver this Certificate on their behalf, certifies to the Lender that (1) since
the date of the Syndicated Agreement, including the First Amendment thereto,
there has been no change in the Articles of Incorporation or By-Laws (or, in the
case of a limited liability company, Articles of Organization or Operating
Agreement) of such Person, except for any modifications attached hereto and
(2) the Lender may conclusively rely on this Certificate unless and until
superseding documents shall be delivered to the Lender.

         
 
   
 
   
 
  Karla Lewis    

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER SUBSIDIARY GUARANTY
          This MASTER SUBSIDIARY GUARANTY (this “Guaranty”), dated as of
July 31, 2006 is made by the undersigned entities identified as “Guarantors” on
Schedule 5.15 of the Syndicated Agreement (as defined in the Credit Agreement
described below) and the entities becoming a party hereto pursuant to Section 13
below, in favor of BANK OF AMERICA, N.A. (the “Lender”).
RECITALS
          A. Pursuant to that certain Credit Agreement dated as of July 31, 2006
(as from time to time amended, extended, further restated, modified or
supplemented, the “Credit Agreement”; capitalized terms used herein shall have
the meanings assigned to them in the Credit Agreement), among Reliance Steel &
Aluminum Co. (“RSA”), RSAC Management Corp., a California corporation (“RSAC
Management”, and together with RSA, jointly and severally, “Borrowers” and
individually, a “Borrower”) and the Lender, the Lender has agreed to extend
credit facilities to Borrowers on the terms and conditions set forth therein.
          B. The Credit Agreement provides, as a condition precedent to Lender’s
obligations to continue extending credit facilities to Borrowers, that the
Guarantors shall each execute and deliver this Guaranty in favor of the Lender.
          C. Guarantors expect to realize direct and indirect benefits as the
result of the availability of the aforementioned credit facilities, and as the
result of the execution of this Guaranty.
AGREEMENT
          NOW, THEREFORE, in order to induce the Lender to continue extending
credit facilities to Borrowers, and for other good and valuable consideration,
the receipt and adequacy of which hereby is acknowledged, Guarantors hereby
represent, warrant, covenant, agree and guaranty as follows:
          1. Definitions.
          “Credit Agreement” means that certain Credit Agreement referred to in
Recital A above. This Guaranty is the Master Subsidiary Guaranty referred to in
the Credit Agreement and is one of the Loan Documents. The following terms, as
used herein, shall have the meanings respectively set forth after each:
          “Guarantied Obligations” means all obligations of Borrowers, and
either of them, under the Loan Documents, whether due or to become due, matured
or unmatured, liquidated or unliquidated, or contingent or absolute, including
obligations of performance as

1



--------------------------------------------------------------------------------



 



well as obligations of payment, and including interest that accrues after the
commencement of any bankruptcy or insolvency proceeding by or against Borrowers,
a Guarantor or any other Person.
          2. Guaranty of Guarantied Obligations. (a) Guarantors, jointly and
severally, irrevocably and unconditionally guaranty, as primary obligors and not
merely as sureties, the due and punctual payment in full of all Guarantied
Obligations when the same shall become due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration, demand
or otherwise (including amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §
362(a)).
          Each Guarantor acknowledges that a portion of the Loans may be
advanced to it, that Letters of Credit may be issued for the benefit of its
business and that the Guarantied Obligations are being incurred for and will
inure to its benefit.
          Any interest on any portion of the Guarantied Obligations that accrues
after the commencement of any proceeding, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of Borrowers (or, if interest on any portion of the Guarantied
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of each
Guarantor and the Lender that the Guarantied Obligations should be determined
without regard to any rule of law or order that may relieve Borrowers of any
portion of such Guarantied Obligations.
          In the event that all or any portion of the Guarantied Obligations is
paid by Borrowers, the obligations of each Guarantor hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from the Lender as a preference, fraudulent transfer or otherwise,
and any such payments that are so rescinded or recovered shall constitute
Guarantied Obligations.
          Subject to the other provisions of this Section 2, upon the failure of
Borrowers to pay any of the Guarantied Obligations when and as the same shall
become due (after giving effect to any applicable grace periods), each Guarantor
will upon demand pay, or cause to be paid, in cash, to the Lender an amount
equal to the aggregate of the unpaid Guarantied Obligations.
          (b) Anything contained in this Guaranty to the contrary
notwithstanding, the obligations of each Guarantor under this Guaranty and the
other Loan Documents shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent

2



--------------------------------------------------------------------------------



 




Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to Borrowers or other
affiliates of Borrowers to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder and (y) under
any guaranty of subordinated indebtedness which guaranty contains a limitation
as to maximum amount similar to that set forth in this Section 2(b), pursuant to
which the liability of such Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.
          (c) Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this
Section 2(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to the Lender.
          3. Nature of Guaranty. This Guaranty is irrevocable and continuing in
nature and relates to any Guarantied Obligations now existing or hereafter
arising. This Guaranty is a guaranty of prompt and punctual payment and
performance and is not a guaranty of collection.
          4. Relationship to Other Agreements. Nothing herein shall in any way
modify or limit the effect of terms or conditions set forth in any other
document, instrument or agreement executed by any Guarantor or in connection
with the Guarantied Obligations, but each and every term and condition hereof
shall be in addition thereto. All provisions contained in the Credit Agreement
or any other Loan Document that apply to Loan Documents generally are fully
applicable to this Guaranty and are incorporated herein by this reference.
          5. Subordination of Indebtedness of Borrowers to a Guarantor to the
Guarantied Obligations. Each Guarantor agrees that:
     (a) Any indebtedness of Borrowers now or hereafter owed to any Guarantor
hereby is subordinated to the Guarantied Obligations.
     (b) If the Lender so requests, any such indebtedness of Borrowers now or
hereafter owed to any Guarantor shall be collected, enforced and received by
Guarantor as trustee for the Lender and shall be paid over to the Lender in kind
on account of the Guarantied Obligations.

3



--------------------------------------------------------------------------------



 



          6. Statute of Limitations and Other Laws. Until the Guarantied
Obligations shall have been paid and performed in full, all of the rights,
privileges, powers and remedies granted to the Lender hereunder shall continue
to exist and may be exercised by the Lender at any time and from time to time
irrespective of the fact that any of the Guarantied Obligations may become
barred by any statute of limitations. Each Guarantor expressly waives the
benefit of any and all statutes of limitation, and any and all laws providing
for exemption of property from execution or for valuation and appraisal upon
foreclosure, to the maximum extent permitted by applicable law.
          7. Waivers and Consents. Each Guarantor acknowledges that the
obligations undertaken herein involve the guaranty of obligations of Persons
other than such Guarantor and, in full recognition of that fact, consents and
agrees that the Lender may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) supplement, modify, amend, extend, renew, accelerate or otherwise
change the time for payment or the terms of the Guarantied Obligations or any
part thereof, including any increase or decrease of the rate(s) of interest
thereon; (b) supplement, modify, amend or waive, or enter into or give any
agreement, approval or consent with respect to, the Guarantied Obligations or
any part thereof, or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (c) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Guarantied Obligations or any part thereof; (d) accept partial payments
on the Guarantied Obligations; (e) receive and hold security or additional
security or guaranties for the Guarantied Obligations or any part thereof; (f)
release, reconvey, terminate, waive, abandon, fail to perfect, subordinate,
exchange, substitute, transfer and/or enforce any security or guaranties, and
apply any security and direct the order or manner of sale thereof as the Lender
in its sole and absolute discretion may determine; (g) release any Person from
any liability with respect to the Guarantied Obligations or any part thereof;
(h) settle, release on terms satisfactory to the Lender or by operation of
applicable laws or otherwise liquidate or enforce any Guarantied Obligations and
any security or guaranty therefor in any manner, consent to the transfer of any
security and bid and purchase at any sale; and/or (i) consent to the merger,
change or any other restructuring or termination of the corporate existence of
Borrowers, any Guarantor or any other Person, and correspondingly restructure
the Guarantied Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of any Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Guarantied Obligations.
          Upon the occurrence and during the continuance of any Event of
Default, the Lender may enforce this Guaranty independently of any other remedy
or security the Lender at any time may have or hold in connection with the
Guarantied Obligations, and it shall not be necessary for the Lender to marshal
assets in favor of Borrowers, any Guarantor or any other Person or to proceed
upon or against and/or exhaust any security or remedy before proceeding to
enforce this Guaranty. Each Guarantor expressly waives any right to require the
Lender to marshal assets in favor of Borrowers, any Guarantor or any other
Person or to proceed against Borrowers, any Guarantor or any collateral provided
by any Person, and agrees that the Lender

4



--------------------------------------------------------------------------------



 



may proceed against Borrowers, any Guarantor and/or any collateral in such order
as the Lender shall determine in its sole and absolute discretion. The Lender
may file a separate action or actions against Borrowers and/or any Guarantor
without respect to whether action is brought or prosecuted with respect to any
security or against any other Person, or whether any other Person is joined in
any action or actions. Each Guarantor agrees that the Lender and any Borrower
Party may deal with each other in connection with the Guarantied Obligations or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the enforceability of this Guaranty. The Lender’s rights hereunder
shall be reinstated and revived, and the enforceability of this Guaranty shall
continue, with respect to any amount at any time paid on account of the
Guarantied Obligations which thereafter shall be required to be restored or
returned by the Lender upon the bankruptcy, insolvency or reorganization of
Borrowers or any other Person, or otherwise, all as though such amount had not
been paid. The rights of the Lender created or granted herein and the
enforceability of this Guaranty with respect to each Guarantor at all times
shall remain effective to guaranty the full amount of all the Guarantied
Obligations even though the Guarantied Obligations, or any part thereof, or any
security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrowers or any other guarantor or surety
and whether or not Borrowers shall have any personal liability with respect
thereto. Each Guarantor expressly waives any and all defenses now or hereafter
arising or asserted by reason of (a) any disability or other defense of
Borrowers with respect to the Guarantied Obligations, (b) the unenforceability
or invalidity of any security or guaranty for the Guarantied Obligations or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guarantied Obligations, (c) the cessation for any cause
whatsoever of the liability of Borrowers or any other guarantor (other than by
reason of the full payment and performance of all Guarantied Obligations),
(d) any failure of the Lender to marshal assets in favor of Borrowers or any
other Person, (e) any failure of the Lender to give notice of sale or other
disposition of any collateral to Borrowers, any Guarantor or any other Person or
any defect in any notice that may be given in connection with any sale or
disposition of any collateral, (f) any failure of the Lender to comply with
applicable laws in connection with the sale or other disposition of any
collateral or other security for any Guarantied Obligations, including, without
limitation, any failure of the Lender to conduct a commercially reasonable sale
or other disposition of any collateral or other security for any Guarantied
Obligation, (g) any act or omission of the Lender or others that directly or
indirectly results in or aids the discharge or release of Borrowers or the
Guarantied Obligations or any security or guaranty therefor by operation of law
or otherwise, (h) any law which provides that the obligation of a surety or
guarantor must neither be large in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of the Lender to file
or enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (j) the election by the Lender, in any bankruptcy proceeding of any
Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code, (l) any use of cash
collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any lien in favor
of the Lender for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement,

5



--------------------------------------------------------------------------------



 



readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the Guarantied Obligations (or any interest thereof)
in or as a result of any such proceeding, (p) any rights and defenses that are
or may become available to any Guarantor by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code, or (q) any action taken by the Lender
that is authorized by this Section 7 or any other provision of any Loan
Document. Until such time, if any, as all of the Guarantied Obligations have
been paid and performed in full and no commitment to advance funds to Borrowers
remains in effect and all Letters of Credit shall have expired or been
cancelled, no Guarantor shall have any rights of subrogation, contribution,
reimbursement or indemnity with respect to Borrowers, any other Guarantor or any
other Person liable for any portion of the Guarantied Obligations, and until
such time, each Guarantor expressly waives any right to enforce any remedy that
the Lender now has or hereafter may have against any other Person and waives the
benefit of, or any right to participate in, any collateral now or hereafter held
by the Lender. Each Guarantor expressly waives all set-offs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurring of new or additional Guarantied Obligations.
          8. Condition of Borrower Parties. Each Guarantor represents and
warrants to the Lender that it has established adequate means of obtaining
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of Borrowers and their properties on a
continuing basis, and that such Guarantor now is and hereafter will be
completely familiar with the businesses, operations and condition (financial and
otherwise) of Borrowers and their properties. Each Guarantor hereby expressly
waives and relinquishes any duty on the part of the Lender (should any such duty
exist) to disclose to any Guarantor any matter, fact or thing related to the
businesses, operations or condition (financial or otherwise) of Borrowers or
their properties, whether now known or hereafter known by the Lender during the
life of this Guaranty. With respect to any of the Guarantied Obligations, the
Lender need not inquire into the powers of Borrowers or the officers or
employees acting or purporting to act on their behalf, and all Guarantied
Obligations made or created in good faith reliance upon the professed exercise
of such powers shall be guarantied hereby.
          9. Liens on Real Property. In the event that all or any part of the
Guarantied Obligations at any time are secured by any one or more deeds of trust
or mortgages or other instruments creating or granting liens on any interests in
real property, each Guarantor authorizes the Lender, upon the occurrence of and
during the continuance of any Event of Default, at its sole option, without
notice or demand and without affecting any Guarantied Obligations of any
Guarantor, the enforceability of this Guaranty, or the validity or
enforceability of any liens of the Lender on any collateral, to foreclose any or
all of such deeds of trust or mortgages or other instruments by judicial or
nonjudicial sale. Each Guarantor understands and acknowledges that if the Lender
forecloses, either by judicial foreclosure or by exercise of power of sale, any
deed of trust securing the indebtedness, that foreclosure could impair or
destroy any ability that any Guarantor may have to seek reimbursement,
contribution

6



--------------------------------------------------------------------------------



 




or indemnification from Borrowers or others based on any right any Guarantor may
have of subrogation, reimbursement, contribution or indemnification for any
amounts paid by any Guarantor under this Guaranty. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of any Guarantor’s rights, if any, may
entitle Guarantor to assert a defense to this Guaranty based on Section 580d of
the California Code of Civil Procedure as interpreted in Union Bank v. Gradsky,
265 Cal. App. 2d. 40 (1968). By executing this Guaranty, each Guarantor freely,
irrevocably and unconditionally: (i) waives and relinquishes that defense and
agrees that each Guarantor will be fully liable under this Guaranty even though
the Lender may foreclose, either by judicial foreclosure or by exercise of power
of sale, any deed of trust securing the indebtedness; (ii) agrees that each
Guarantor will not assert that defense in any action or proceeding which the
Lender may commence to enforce this Guaranty; (iii) acknowledges and agrees that
the rights and defenses waived by each Guarantor in this Guaranty include any
right or defense that any Guarantor may have or be entitled to assert based upon
or arising out of any one or more of Sections 580a, 580b, 580d or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Lender is relying on this waiver in
creating the indebtedness, and that this waiver is a material part of the
consideration which the Lender is receiving for creating the indebtedness.
          10. Costs and Expenses. Each Guarantor agrees to pay to the Lender all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, and costs allocated to in-house counsel) incurred by the
Lender in the enforcement or attempted enforcement of this Guaranty, whether or
not an action is filed in connection therewith, and in connection with any
waiver or amendment of any term or provision hereof. All advances, charges,
costs and expenses, including reasonable attorneys’ fees and disbursements,
incurred or paid by the Lender in exercising any right, privilege, power or
remedy conferred by this Guaranty, or in the enforcement or attempted
enforcement thereof, shall be subject hereto and shall become a part of the
Guarantied Obligations and shall be paid to the Lender by each Guarantor,
immediately upon demand, together with interest thereon at the rate(s) provided
for under the Credit Agreement.
          11. Construction of This Guaranty. This Guaranty is intended to give
rise to absolute and unconditional obligations on the part of each Guarantor;
hence, in any construction hereof, notwithstanding any provision of any Loan
Document to the contrary, this Guaranty shall be construed strictly in favor of
the Lender in order to accomplish its stated purpose.
          12. Liability. The liability of each Guarantor hereunder is several
and is independent of any other guaranties at any time in effect with respect to
all or any part of the Guarantied Obligations, and each Guarantor’s liability
hereunder may be enforced regardless of the existence of any such guaranties.
Any termination by or release of any Guarantor in whole or in part (whether it
be another Guarantor under this instrument or not) shall not affect the
continuing liability of any Guarantor hereunder, and no notice of any such
termination or release shall be required. The execution hereof by each Guarantor
is not founded upon an expectation or understanding that there will be any other
guarantor of the Guarantied Obligations.

7



--------------------------------------------------------------------------------



 



          13. Additional Guarantors. From time to time entities which become
Material Domestic Subsidiaries of Borrowers may become a Guarantor by executing
and delivering (i) a Certificate Regarding Additional Guarantors substantially
in the form of Exhibit A attached hereto (the “Guarantor Certificate”) and
(ii) a Certificate of Secretary substantially in the form of Exhibit B attached
hereto (the “Secretary’s Certificate for Guarantor” and together with the
Guarantor Certificate, the “Additional Guarantor Documents”). Upon the Lender’s
receipt of the Additional Guarantor Documents, this Guaranty shall be deemed
amended to include such additional Person as a Guarantor and such Person shall
become a party hereto as though a signatory hereto, with no amendment or further
action required hereunder and, thereafter, all references to Guarantor shall
include such additional Person.
          14. Amendment or Waiver of Guaranty; Incorporated Terms. No amendment
or waiver of any provision of this Guaranty, and no consent with respect to any
departure by Guarantors shall be effective unless the same shall be in writing
and signed by the Lender and Guarantors, and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Sections 9.1, 10.3, 10.4, 10.6, 10.7, 10.8, 10.10, 10.14, 10.15
and 10.16 of the Syndicated Agreement are hereby incorporated herein by
reference as though fully set forth fully herein.
[Remainder of page left intentionally blank]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its
duly authorized officer as of the date first written above.

                  ALLEGHENY STEEL DISTRIBUTORS, INC.
ALUMINUM AND STAINLESS, INC.
CCC STEEL, INC.
CHAPEL STEEL CORP.
CHATHAM STEEL CORPORATION
DURRETT SHEPPARD STEEL CO., INC.
PACIFIC METAL COMPANY
PDM STEEL SERVICE CENTERS, INC.
PHOENIX CORPORATION
TOMA METALS, INC.
VALEX CORP.
VIKING MATERIALS, INC.    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Vice President and Secretary of each of the    
 
      foregoing    
 
                PRECISION STRIP, INC.
SISKIN STEEL & SUPPLY COMPANY, INC.    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Vice President and Assistant Secretary of    
 
      each of the foregoing    
 
                LUSK METALS
SERVICE STEEL AEROSPACE CORP    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Chief Financial Officer and Secretary of    
 
      each of the foregoing    

9



--------------------------------------------------------------------------------



 



                  AMERICAN METALS CORPORATION    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Secretary of the foregoing    
 
                AMERICAN STEEL, L.L.C.    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Chief Financial Officer, Treasurer and    
 
      Secretary of the foregoing    
 
                AMI METALS, INC.    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Secretary of the foregoing    
 
                CENTRAL PLAINS STEEL CO.    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Vice President, Treasurer and Secretary of the    
 
      foregoing    
 
                LIEBOVICH BROS., INC.    
 
           
 
  By:    
 
   
 
  Name:   Karla Lewis    
 
  Title:   Vice President, Assistant Treasurer and    
 
      Assistant Secretary of the foregoing    

10



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED:    
 
        BANK OF AMERICA, N.A.,
as the Lender    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

11



--------------------------------------------------------------------------------



 



EXHIBIT A TO MASTER SUBSIDIARY GUARANTY
CERTIFICATE REGARDING ADDITIONAL GUARANTORS
Dated:                                         ,                     
          Reference is made to that certain Master Subsidiary Guaranty dated as
of July 31, 2006, as amended (the “Guaranty”), by and among the Guarantors from
time to time party thereto in favor of Bank of America, N.A., as the Lender.
Unless otherwise defined herein, capitalized terms used herein have the
respective meanings assigned to them in the Guaranty and the Credit Agreement
referred to therein.
                                                                      , a
Material Domestic Subsidiary of                                         ,
(“Material Domestic Subsidiary”) hereby elects to become a Guarantor under the
Guaranty, and agrees to be bound by all the terms and conditions applicable to a
Guarantor thereunder as of the date hereof.
          The undersigned Material Domestic Subsidiary hereby represents and
warrants that the execution, delivery and performance of any Loan Documents to
which it is to be a party will not violate any law, decree or judgment
applicable to the undersigned, except as will not have a Material Adverse
Effect.
          This Certificate Regarding Additional Guarantors is executed by the
parties hereto as of the date first written above.

                  [                    ], as a Material Domestic
Subsidiary and a Guarantor    
 
           
 
  By:
Name:    
 
 
 
    
 
  Title:    
 
   

          ACKNOWLEDGED:    
 
        BANK OF AMERICA, N.A., as
the Lender    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO MASTER SUBSIDIARY GUARANTY
CERTIFICATE OF SECRETARY
OF
[NAME OF MATERIAL DOMESTIC SUBSIDIARY]
     The undersigned does hereby certify as of [Date] that he/she is the duly
elected and acting Secretary of [Name of Material Domestic Subsidiary], a
[State] corporation (the “Company”), and that:

  1.   Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Incorporation of the Company, certified by the Secretary of State of
the State of [State] (the “Secretary of State”) on the date indicated on such
certification, and all amendments to such Articles of Incorporation on file with
the Secretary of State as of the date hereof.     2.   Attached hereto as
Exhibit B is a true, correct and complete copy of the duly adopted Bylaws of the
Company, and any amendments thereto, and such Bylaws are in full force and
effect on the date hereof.     3.   Attached hereto as Exhibit C is a true,
correct and complete copy of resolutions duly adopted as of [Date] by the Board
of Directors of the Company authorizing the execution and delivery of the Master
Subsidiary Guaranty to which it is a party. Said resolutions have not been
amended, rescinded or modified since their adoption and remain in full force and
effect on the date hereto.     4.   The authorized officers listed in Exhibit D
are duly elected, qualified and acting officers of the Company holding the
office(s) listed opposite their respective names, and set forth opposite each
person’s name is such person’s genuine signature. Such persons are authorized to
sign, on behalf of the Company, all documents referred to in the resolutions
attached hereto as Exhibit D.

     IN WITNESS WHEREOF, the undersigned has hereunto set his/her hand as of the
date first written above.

         
 
   
 
   
 
  Secretary    

 